5. Impact of aviation security measures and body scanners on human rights, privacy, personal dignity and data protection (
- Before the vote
on behalf of the PPE-DE Group. - (DE) Mr President, on behalf of the PPE-DE Group I would like to introduce a motion. In Parliament, we quite clearly agree on two points. On the one hand, we want to be involved in the procedure for these new technical variants and this cannot be decided without Parliament. I would like to thank Commissioner Tajani, who has ensured that this is the case.
Secondly, it is clear to all of us that this new technical measure must be considered with a great deal of sensitivity. We have a number of concerns about it. The criteria for the possible application must be carefully controlled and everyone in the House agrees on this. I would like to move on behalf of the PPE-DE Group that we give ourselves an extra four weeks and postpone the vote until November, because Commissioner Tajani has stated that there will be a major hearing on the subject in November. The PPE-DE Group is of the opinion that we should hear all the facts before we come to a decision. I hope that we will have a majority in favour of this. This is why we are moving that the vote be adjourned until November.
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, I would like to oppose this motion for the following reason. It is true that Mr Tajani's hearing will give us the opportunity to acquire additional information and to define our position. However, what we are doing with this decision is to tell the Council, which has already reached a resolution during the last Council of Ministers of Justice and Home Affairs, that in our view, and this applies at least to my group, security and security measures are absolutely essential. However, the use of scanners or display devices which show people completely naked is totally unacceptable. This is a violation of human dignity and it is not accompanied by any increase in security.
(Applause from the left and from the centre)
This is the perfect example of the mania for security which is going on here. With our decision we want to send a clear signal that we are opposed to measures of this kind, which are also extremely controversial on medical grounds. We therefore ask you to reject Mr Weber's motion.
(Applause)
Thank you very much. The ALDE group has requested a roll-call vote on this motion.
(Parliament rejected the motion to adjourn the vote)